By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The view we have taken of this case, supercedes the necessity of considering many of the questions which have been discussed by Counsel. And we propose to dispose of it very briefly.
And first, our conclusion is that the bill is not obnoxious to the charge of multifariousness. True, John Mitchell acted as both executor of William Moughon, deceased, and as guardian of Sarah, the infant daughter of his testator. Still, he having died, abundantly solvent as the pleadings admit, and Alexander McDougald having qualified as executor upon the estate, and taken the exclusive possession and control thereof, amounting to $100,000 or some other large sum, he either retained in his hands assets sufficient to cover the indebtedness of Mitchell, in any and every capacity, or he is liable for neglect of duty in failing to do so. The entire solvency of Mitchell’s estate which passed into the hands of McDougald, divests this transaction of all complexity, save that which the ingenuity of Counsel has thrown around it. Moreover, McDougald having officiated in the double capacity of executor of Mitchell, and guardian of the minor, continues the unity of accountability, if I may use such expression, throughout. It is suggested in the argument, that if we would substitute different persons in the various trusts exercised by Mitchell and McDougald, the incongruity of the present proceeding would be too glaring to be tolerated — no doubt of it. And the identity of the parties is the best and only answer to the proposition. McDougald is responsible for the delinquency of Mitchell, whatever it might be; and he received assets abundantly sufficient to enable him to account. And when he became guardian, he settled with himself, in contemplation of law, as executor; and if he did not, he *55ought to have done so; and in either event, his securities, or some of them, are liable.
Suits at Law have been brought against McDougald and his several sets of securities. Do the complainants show by them any special reason for resorting to Equity ?
In Alexander vs. Mercer et al. (7 Ga. Rep. 539,) this Court held that Chancery would entertain jurisdiction of a bill filed against the principal and both sets of sureties, praying a discovery of the amount of the devastavit and the time when it occurred, in order to charge each set of sureties according to their respective liabilities on their bonds. But the bill in that Case charged expressly “that Mercer, the principal, was entirely insolvent.” There is no such allegation in this bill. Indeed, it is not intimated but that McDougald, the principal, is abundantly able to respond to whatever recovery may be had, if any, against him. This being so, it matters not whether more or less is recovered in each particular case, and upon the-several bonds upon which these different sets of sureties are-sued. If McDougald is able to satisfy these various verdicts, should any be rendered, the interests of the sureties cannot be jeopardized; and no question will or can ever arise as to their respective rights and equities. Their principal stands between them and danger.
The remedy at Law, then, is ample, and the parties must' abide by their election to go into that forum. The bill might be sustained for discovery alone, to aid in the prosecution of the actions at Law, but for the fact that there are several Common Law suits, and the discovery should have been sought separately for each case; and all the suits cannot, we apprehend, be embraced in one bill for this purpose.
Our judgment, therefore is, that the demurrer should have been allowed.